          Case 2:19-cv-00898-SMD Document 10 Filed 12/02/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


ULYSSES WILKERSON, and ANGELA                           )
WILLIAMS, as mother of ULYSSES                          )
WILKERSON                                               )
                                                        )
      Plaintiffs,                                       )
                                                        )    CASE NO: 2:19-cv-00898-SMD
v.                                                      )
                                                        )
BRANDON HICKS, et al.;                                  )
                                                        )
       Defendants.                                      )
                                                        )


                    PLAINTIFFS’ CONFLICT DISCLOSURE STATEMENT

       COME NOW the Plaintiffs, Ulysses Wilkerson and Angela Williams, by and through

their undersigned counsel of record, and in accordance with the Order of this Court, make the

following disclosure concerning parent companies, subsidiaries, partners, limited liability entity

members and mangers, trustees (but not trust beneficiaries), affiliates, or similar entities

reportable under the provisions of the Middle District of Alabama’s General Order No. 3047:

__X____        The plaintiffs are individuals, or

________       This party is a governmental entity, or

________       There are no entities to be reported, or

________       The following entities and their relationship to the party are hereby reported:



Reportable Entity                                       Relationship to Party

___________________________                             _____________________________




                                                    1
        Case 2:19-cv-00898-SMD Document 10 Filed 12/02/19 Page 2 of 2




                                   /s/ Julian L. McPhillips, Jr.
                                   Julian L. McPhillips, Jr. (ASB-3744-L74J)
                                   Counsel for Plaintiffs



                                   /s/ K. David Sawyer
                                   K. David Sawyer (ASB-5793-R61K)
                                   Counsel for Plaintiffs


OF COUNSEL:

Julian L. McPhillips, Jr.
MCPHILLIPS SHINBAUM, L.L.P.
516 South Perry Street
Montgomery, Alabama 36104
(334) 262-1911
(334) 263-2321        FAX
julianmcphillips@msg-lawfirm.com

K. David Sawyer, Esq.
Of-Counsel
516 South Perry Street
Montgomery, Alabama 36104
(334) 356-4301
(334) 263-2321        FAX
kdsawyer64@outlook.com



                                   /s/ Julian L. McPhillips, Jr.
                                   Julian L. McPhillips, Jr.
                                   McPhillips Shinbaum, LLP
                                   516 S. Perry Street
                                   Montgomery, AL 36104
                                   Telephone: (334) 262-1911
                                   Facsimile: (334) 263-2321
                                   julianmcphillips@msg-lawfirm.com
                                   Counsel for Ulysses Wilkerson
                                   and Angela Williams




                                      2
